Citation Nr: 9906783	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.  

The Board notes that the issue certified for appeal by the RO 
was whether the veteran had submitted new and material 
evidence sufficient to reopen his claim of service connection 
for PTSD.  However, on review of the claims folder, the Board 
finds that the RO has mischaracterized the issue on appeal.  
Rather, as set forth below, it is clear that an adjudication 
of this issue on the merits is now appropriate.  

A review of the record shows that in March 1991, the veteran 
submitted an original claim of service connection for PTSD.  
By January 1992 rating decision, the RO denied his claim and 
notified him of the decision by letter dated later that 
month.  In February 1992, he submitted a statement in which 
he requested "reconsideration" of his claim and identified 
additional pertinent VA treatment records.

However, the RO failed to respond to the veteran's letter and 
in August 1992, he again submitted a statement indicating 
that he had recently been hospitalized for treatment of PTSD.  
He further requested that the RO obtain a copy of his 
hospitalization report in support of his "pending claim for 
service connected compensation for PTSD."  The RO again 
failed to respond to the veteran's letter and in March 1993, 
he contacted his congressional representative for assistance 
in "finding out what happened to my appeal for PTSD."  The 
veteran's congressional representative forwarded the 
veteran's letter to the RO for clarification.  

In an April 1993 response, the RO indicated that it had not 
considered the veteran's February 1992 letter as a Notice of 
Disagreement as it "did not state that he formally disagreed 
with or wished to appeal the [January 1992 rating] 
decision."  The RO, however, indicated that it would request 
the additional treatment records identified by the veteran 
and that he should submit additional information regarding 
his claimed in-service stressors.  The RO indicated that it 
would thereafter review the additional evidence pertinent to 
the claim of service connection for PTSD and then inform the 
veteran of its decision.  It was indicated that the veteran 
could then appeal that decision, if he so desired.  

By June 1994 rating decision, the RO again denied the claim 
of service connection for PTSD.  The following month, in July 
1994, the veteran submitted a statement in which he indicated 
that "I am planning to appeal your [June 1994] decision" 
which denied service connection for PTSD.  In September 1994, 
the RO issued a Statement of the Case addressing the issue of 
service connection for PTSD.  He submitted a timely 
substantive appeal (date stamped as received at the RO in 
November 1994) on which he requested a hearing at the RO.  

However, it appears that the RO again failed to acknowledge 
the veteran's appeal and hearing request.  In January and May 
1995, the veteran's representative contacted the RO for 
clarification and attached copies of the substantive appeal.  
In December 1995, he was finally afforded a RO hearing in 
connection with his claim.  

Thereafter, in a July 1997 Supplemental Statement of the 
Case, the RO indicated that it had reviewed the veteran's 
hearing testimony and had determined that he had failed to 
submit new and material evidence to reopen his claim of 
service connection for PTSD.  Specifically, the RO determined 
that the veteran's claim had been previously denied in 
January 1992 and because he did not submit a timely NOD, it 
had become final; as such, the RO notified the veteran that 
new and material evidence had to be submitted before his 
claim could be reconsidered.  In an October 1998 
Certification of Appeal, the RO indicated that the issue on 
appeal was whether the veteran had submitted new and material 
evidence to reopen the claim of service connection for PTSD.  

In this case, despite the determinations of the RO, the Board 
finds that the veteran's February 1992 communication is more 
properly construed as an expression of disagreement with the 
January 1992 rating decision denying service connection for 
PTSD; accordingly, it should be considered a Notice of 
Disagreement with that determination.  38 C.F.R. § 20.201 
(1998).

Specifically, VA regulations provide that any written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement; no special wording is 
required.  38 C.F.R. § 20.201 (1998).  The regulations merely 
provide that the Notice of Disagreement be in "terms which 
can be reasonably construed as disagreement with [a] 
determination and a desire for appellate review."  Id; see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993).  To be 
considered timely filed, a notice of disagreement must be 
filed within one year from the date of mailing of the 
notification of the adverse decision. 38 C.F.R. §§ 20.302 
(1998).

Applying the above regulatios to the facts in this case, the 
Board finds that the February 1992 letter from the veteran 
falls squarely within the regulatory framework for filing of 
a timely Notice of Disagreement.  The correspondence is in 
writing; it expresses dissatisfaction or disagreement with 
the denial of the veteran's claim, and was timely filed 
within the requisite one-year time period.  This conclusion 
is strengthened by subsequent August 1992 and March 1993 
statements inquiring into his "appeal" of service 
connection for PTSD.  Thus, the Board finds that the February 
1992 letter was a timely Notice of Disagreement with the 
January 1992 denial of service connection for PTSD.  38 
C.F.R. § 20.201.  As the veteran initiated a timely appeal, 
under applicable regulations, the RO should have issued a 
Statement of the Case addressing that issue.  See 38 C.F.R. § 
20.200 (1998).  

Since it did not issue a Statement of the Case until 
September 1994, the claim of service connection for PTSD did 
not become final and remained pending.  The veteran 
subsequently submitted a timely substantive appeal (which, 
despite the apparent confusion of the RO, is date stamped as 
received in November 1994).  See 38 C.F.R. § 20.302 (1998).  

As the veteran's original claim of service connection for 
PTSD never became final, the Board need not determine whether 
new and material evidence has been submitted before 
proceeding to decide the merits of this case.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue 
now before the Board is as set forth on the cover page of 
this decision.

The Board finds that the veteran will not be prejudiced by 
its actions in this regard.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  This finding is based on the fact that 
the RO originally decided the veteran's claim on the merits 
and provided him notice of the applicable laws and 
regulations.  Moreover, the veteran and his representative 
have provided argument on the underlying issue, both in 
writing and at a personal hearing.  Id.  Finally, and most 
importantly, in light of the favorable decision set forth 
below, it is apparent that there is no prejudice in the Board 
entering a decision on the merits of this claim.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed in-stressors are not related to combat.

2.  There is credible supporting evidence that his in-
stressors actually occurred.

3.  He has a current medical diagnosis of PTSD which relates 
the diagnosis to his claimed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of PTSD.  At his August 1966 military 
enlistment medical examination, he reported occasional 
insomnia, but psychiatric examination was normal.  

In April 1970, the veteran was hospitalized after he 
superficially lacerated his left wrist in a suicidal gesture.  
It was noted that the veteran had been having family problems 
and that there was no evidence of psychosis or severe 
depression.  The diagnosis on discharge was adult situational 
reaction and the veteran was returned to full duty.  The 
following month, he again sought treatment, complaining of 
feeling nervous all the time and not sleeping at night.  At 
his June 1970 military separation medical examination, 
psychiatric examination was normal.  

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that his military occupational 
specialty in the U.S. Marine Corps was laundry machine 
operator.  His awards and decorations include the Vietnam 
Cross of Gallantry with Palm and Frame.  His service 
personnel records show that he served as a laundry machine 
operator with the 1st Hospital Company, 1st Marine Division, 
in Vietnam from December 1969 to February 1970.  These 
records also contain a notation to the effect that the 
veteran "[p]articipated in conventional warfare against 
communist forces in Vietnam."  

Following his separation from service, the veteran filed a 
claim of service connection for bilateral ear disabilities 
for which he had been medically discharged from service.  By 
April 1971 rating decision, the RO granted service connection 
for bilateral hearing loss and otitis media, and assigned 10 
percent rating thereto.  In March 1980, the RO granted 
service connection for left peripheral facial neuropathy, 
secondary to his bilateral ear disability and assigned a 10 
percent rating thereto.

In May 1982, the veteran filed a claim for an increased 
rating for his service connected disabilities.  In his claim, 
he indicated that he had been seen by a psychiatrist due to 
difficulties in adapting to his disabilities.  The RO 
obtained records of December 1979 psychiatric treatment which 
showed diagnoses of explosive personality and alcohol 
addiction by history.  The psychiatrist indicated that the 
veteran's stressors appeared to be physical problems and 
difficulties in doing his school work.

In April 1987, the veteran filed a claim for nonservice-
connected disability pension benefits.  In support of his 
claim, he submitted private treatment records showing that 
the previous month, he had sustained a traumatic amputation 
of both legs when he was run over by a train.  In a November 
1988 Administrative Determination, the RO found that the 
veteran's injuries were not the result of his own willful 
misconduct.  By April 1989 decision, the RO awarded the 
veteran nonservice-connected pension benefits, finding him 
permanently and totally disabled.

In March 1991, the veteran submitted a claim of service 
connection for PTSD.  He stated that he had been treated for 
PTSD at Livermore VAMC from 1987 to present.

In support of the veteran's claim, the RO obtained VA 
outpatient treatment records for the period of October to 
January 1988.  These records showed that in October 1987, he 
underwent psychiatric evaluation where he reported that he 
had been in Vietnam from December 1969 to February 1970, 
where he had worked as a truck driver, a delouser, an 
ambulance driver, and unloaded bodies from helicopters in 
body bags.  The diagnosis was adjustment disorder, 
intermittent explosive disorder, episodic alcohol abuse, and 
PTSD symptoms.  In November 1987, the diagnoses were 
adjustment disorder, rule out PTSD.

In December 1991, he underwent VA psychiatric examination.  
He stated that he served in Vietnam for 4 months.  When asked 
to describe his stressors, he indicated that being in bunkers 
was a very stressful experience.  The examiner noted that the 
veteran claimed that he had PTSD; however, the diagnosis was 
dysthymic disorder and alcohol dependence.  

Based on the foregoing evidence, by January 1992 rating 
decision, the RO denied service connection for an acquired 
psychiatric disorder, including PTSD.  The RO found that the 
veteran did not serve in combat and that the record did not 
contain a current diagnosis of PTSD.  In addition, the RO 
found that dysthymic disorder was not shown to be related to 
the veteran's military service.

By letter later that month, the veteran disagreed with the 
RO's decision.  In his Notice of Disagreement, he indicated 
that he had been treated at the Vet Center in Hilo from May 
to June 1991, and that he was currently receiving treatment 
from the Livermore VAMC, most recently in October 1991.  In 
support of his claim, he attached a June 1991 letter from a 
social worker at the Hilo Vet Center indicating that he had 
been diagnosed with PTSD and had been treated there for that 
disability.  

In August 1992, the veteran was hospitalized for treatment of 
PTSD.  On admission, he reported that he had been attached to 
a medical unit in Vietnam where he experienced shelling and 
rocket attacks.  He also stated that his duties there were 
mainly helping to unload dead and wounded soldiers from 
helicopters and to assist in the operating and recovery rooms 
as needed.  He stated that he had felt extremely frustrated 
about not being able to engage in combat.  The examiner noted 
that the veteran had had a traumatic amputation of his legs 
in 1987 which had precipitated an aggravation of his PTSD 
symptoms.  The veteran reported intrusive memories of 
Vietnam, nightmares, avoidance of emotional intimacy, 
hypervigilance and irritability.  He stated that he was still 
"haunted" by dreams of body bags, body parts, and screams 
of wounded soldiers.  The diagnoses included PTSD, severe.

In December 1995, the veteran testified at a hearing at the 
RO.  He stated that he served in Vietnam from December 1969 
to February 1970, during which time, he was assigned to the 
1st Hospital Company at Freedom Hill near Da Nang.  He 
indicated that duties consisted of driving ambulances, 
carrying bodies to the airport, and assisting the wounded 
Marines after they came from surgery.  The veteran indicated 
that he helped Marines who had had their arms blown off and 
could not feed themselves or write letters home.  He stated 
that some of those he helped would "tell him off" and 
insult him because he was a "wannabe" Marine who did not 
engage in combat.  The veteran indicated that the closest he 
had come to combat service was when his base came under 
attack on two occasions.  

In an undated letter, the veteran again set forth his in-
service stressors.  He stated that he was attached to a 
hospital unit in Vietnam where his duties included driving a 
truck, carrying bodies and stretchers, and helping the 
wounded soldiers in recovery.  He stated that the job he 
hated most "was when I had to help the wounded."  The 
veteran stated that on one occasion when he was carrying 
stretchers from the helicopters, an arm fell off the 
stretcher.  He stated that the medic told him to pick the arm 
up because "we might still be able to save it."  The 
veteran also indicated that his base came under mortar attack 
on two occasions.

The veteran underwent psychological testing in August and 
September 1996.  He reported that he served in Vietnam from 
December 1969 to February 1970 and was attached to a hospital 
company.  He stated that his duties included unloading 
wounded and dead soldiers from helicopters, as well as 
assisting recovering soldiers in the hospital.  He indicated 
that he found his interactions with these soldiers extremely 
stressful and guilt provoking as he would be consistently 
challenged and verbally abused for not having been in field 
combat.  The testing psychologist concluded that the 
veteran's responses on the administered tests were suggestive 
of symptoms and complaints which would be consistent with 
PTSD.  

In February 1996, the veteran underwent VA psychiatric 
examination.  He again reported that he had served in Vietnam 
and that he had been attached to a hospital company.  He 
stated that he was never involved in "any real combat," 
although there was some shelling in the vicinity of his unit.  
He indicated that one of his duties was helping wounded 
Marines who would often taunt him because he was a 
"wannabe" Marine who was not engaged in combat.  The 
diagnosis was dysthymic disorder, mild to moderate.  

In a November 1996 medical opinion, a VA examiner indicated 
that she had reviewed the veteran's claims folder and had 
noticed that "in none of the information I have seen does 
[the veteran] claim to have combat experience."  However, 
she noted that he did report experiences in unloading wounded 
and dead soldiers from helicopters, as well as helping with 
wounded patients.  She stated that these experiences were 
outside the range of normal human experiences, even though 
they were not military combat experiences.  She noted that 
the veteran had sustained traumatic injuries in 1987 and that 
"[f]requently, later traumatization will reactivate 
symptomatology from earlier trauma."  The diagnoses included 
PTSD.  

In January 1997, the RO forwarded information about the 
veteran's claimed stressors to the Personnel Management 
Support Branch of the Marine Corps for verification.  By 
letter dated later that month, they indicated that the 
information received was insufficient for the conduct of 
meaningful research for the veteran.

On most recent VA psychiatric examination in March 1997, the 
veteran reported that during his time in Vietnam, he never 
fired his weapon at anyone, nor was he ever fired upon.  He 
denied every having seen or knew anyone who was wounded or 
killed.  He stated that his duties in Vietnam included 
working as a stretcher carrier, driver, and other 
miscellaneous chores.  He stated that he often unloaded 
wounded soldiers into the Emergency Room and would assist 
them during recovery.  He also stated that he transported 
body bags to the airport.  The veteran indicated that he felt 
stressed in service because the wounded soldiers would harass 
him because he was "not in the field like a real Marine."  
He also indicated that his unit experienced two episodes of 
incoming rounds.  Other stressors described included seeing 
all the "blood and guts" and the soldiers crying from their 
wounds.  He stated that on one occasion, an arm or leg fell 
off of a stretcher he was carrying.  The examiner indicated 
that "this is a tough call to make regarding diagnosis" for 
the veteran.  He indicated that "one could say he has 
minimal extraordinary stressors."  Nonetheless, he noted 
that the veteran was a witness to wounded soldiers, with one 
episode of a limb falling to the ground and he does speak of 
having nightmares of this event.  As such, the examiner 
indicated that the diagnosis was PTSD, mild.



II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires:  (1) medical evidence 
establishing a clear diagnosis of the condition (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

urrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service, and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C. § 1154(b); see also 38 C.F.R. § 
3.304(d).

The U.S Court of Appeals for Veterans Claims (theCourt, 
formerly U.S. Court of Veterans Appeals) has provided 
additional guidance by setting forth the analytical framework 
for establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  See Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
95 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Regarding combat-related service, the Court articulated a 
two-step process of determining whether a veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60 (1993).  First, it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat.  If the determination 
with respect to this step is affirmative, then a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive of the actual 
occurrence and no further development or corroborative 
evidence will be required.  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, supra.  Rather, the record must contain 
service records or other independent credible evidence to 
corroborate the veteran's testimony as to the alleged 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records which are available must support and 
not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevail.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

As set forth above, service connection for PTSD requires:  
(1) medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

With respect to the first element, the Board notes that the 
record contains several clear diagnoses of PTSD.  For 
example, after a period of hospitalization in August 1992, 
PTSD was diagnosed.  A diagnosis of PTSD also appears on VA 
medical examination reports dated in November 1996 and March 
1997, as well as records from the Hilo Vet Center.  While the 
record contains evidence of other psychiatric diagnoses (such 
as dysthymic disorder on the December 1991 and February 1996 
VA medical examination reports), in view of the fact that the 
medical evidence presented contains clear diagnoses of PTSD 
which were rendered based on a review of the veteran's claims 
folder, the Board finds that the first requirement to 
establish service connection for PTSD has been met.  

The second requirement to establish service connection for 
PTSD is credible supporting evidence that the claimed in-
service stressor actually occurred.  As noted, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending on whether the 
veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60 (1993).

In this case, the Board finds that the veteran did not engage 
in combat in Vietnam.  His DD Form 214 shows no indication 
that he received any award or decoration indicative of combat 
service, nor does his primary military occupational specialty 
(laundry machine operator) support the finding of combat 
service.  Finally, and most persuasively, the veteran himself 
has acknowledged on several occasions that he had no combat 
service in Vietnam.  38 U.S.C.A. § 1154(b); 3.304(f).

Pursuant to the controlling law and regulation, therefore, 
the veteran's lay testimony regarding his in-service 
stressors is insufficient, standing alone, to establish 
service connection for PTSD and must be corroborated by 
"credible supporting evidence."  38 C.F.R. § 3.304(f).  

In support of his claim for service connection for PTSD, the 
veteran has reported his Vietnam stressors at various times, 
both in clinical settings, at a personal hearing, and in 
writing.  These stressors include (1) witnessing numerous 
dead and wounded Marines in the course of his duties carrying 
stretchers and body bags from helicopters, (2) assisting 
Marines with various tasks post-operatively, and (3) 
experiencing an incident in which an arm fell off a stretcher 
he was carrying.  

In this case, the Board finds that the record contains 
sufficient corroborative evidence of the veteran's stressors 
as required by 38 C.F.R. § 3.304(f).  Initially, it is noted 
that the veteran's statements to the effect that his duties 
in Vietnam included carrying wounded Marines on stretchers to 
the Hospital from helicopters, and assisting them post-
operatively, has been consistent throughout the record.  
Moreover, the Board observes that the veteran's service 
personnel records confirm that he was assigned to the 1st 
Hospital Company of the 1st Marine Division in Vietnam.  
While these records show that his primary military 
occupational specialty was laundry machine operator, other 
military occupational specialties such as motor vehicle 
operator and basic support services are also noted.  Given 
the circumstances of service with a Marine hospital company 
in Vietnam and the veteran's military occupational 
specialties, the Board finds that there is sufficient 
evidence to establish that the veteran's claimed in-service 
stressors of carrying wounded soldiers on stretchers to the 
hospital and assisting them following surgery has been 
presented.

Finally, the Board finds that the evidence presented fulfills 
the third requirement to establish a claim of service 
connection for PTSD, namely, a link between the current 
diagnosis of PTSD and the in-service stressors.  As noted, 
several VA examiners ultimately concluded that the veteran's 
PTSD was related to events which occurred during his Vietnam 
service.  On the most recent VA examination report, the 
examiner noted that while "one could say [the veteran] has 
minimal extraordinary stressors;" nonetheless, he was a 
witness to wounded soldiers, with one episode of a limb 
falling to the ground and he does speak of having nightmares 
of this event.  As such, the examiner indicated that the 
diagnosis of PTSD was appropriate.  In addition, the Board 
notes that in a November 1996 medical opinion, a VA 
psychologist specifically indicated that the veteran's 
reported stressors of unloading wounded and dead soldiers 
from helicopters, as well as helping with wounded patients, 
in and of themselves, were sufficient to support a diagnosis 
of PTSD, "even though they were not military combat 
experiences."  Therefore, the Board finds that the medical 
evidence does show a positive link between the current 
diagnosis of PTSD and the veteran's claimed in-service 
stressors.

In view of the foregoing, the Board finds that the evidence 
supports the veteran's claim as all three requirements to 
establish a claim of service connection for PTSD have been 
met.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



- 15 -




- 1 -


